Atkinson, J.
Where a plaintiff fails to make out a prima facie ease, a verdict for the defendant should not be directed, but a judgment of non-suit should be entered. The judgment of the court is affirmed, with direction that plaintiif have leave to take a judgment vacating the verdict and substituting a judgment of nonsuit, when the remittitur is made the judgment of the court below. Barnes v. Carter, 120 Ga. 895 (48 S. E. 387) ; Equitable Manufacturing Co. v. Davis, 130 Ga. 67 (60 S. E. 262).

Judgment affirmed, with direction.


All the Justices concur, except Fish, G. J., absent.